IN THE SUPREME COURT OF THE STATE OF DELAWARE

RICHARD D. MACHETTE,                   §
                                       §
       Defendant Below,                §   No. 268, 2018
       Appellant,                      §
                                       §   Court Below—Superior Court
       v.                              §   of the State of Delaware
                                       §
STATE OF DELAWARE,                     §   Cr. ID No. 0608007451 (K)
                                       §
       Plaintiff Below,                §
       Appellee.                       §

                          Submitted: June 28, 2018
                          Decided: July 23, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                  ORDER

      This 23rd day of July 2018, after careful consideration of the appellant’s

opening brief, the appellee’s motion to affirm, and the record below, we conclude

that the judgment below should be affirmed on the basis of the Superior Court’s

April 26, 2018 order. The Superior Court did not err in summarily dismissing the

appellant’s fourth motion for postconviction relief under Superior Court Criminal

Rule 61. The motion was procedurally barred and did not satisfy the pleading

requirements of Rule 61(d)(2).
     NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                   BY THE COURT:



                                   /s/ Gary F. Traynor
                                   Justice




                                     2